DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- 8, 10- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krumel (US Pub. No. 2006/0253903 A1) in view of Bouthemy et al. (US Pub. No. 2010/0167763 A1) and further in view of Lighthart et al. (US Patent No. 4,845,609).

Regarding claim 1, Krumel teaches a data packet generator device comprising: at least one processing device that generates (see Fig. 6 and [0067] generation of a packet that is then sent for evaluation); a communication device in data communication with the processing device and operable to transmit (see Figs. 1B, 3 and 6 shows the packet data that is transmitted through the system and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)); and a network communication device in data communication with the processing device and operable to communicate across a network communication cable (see Fig. 1B, 3 and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)). 
Here Krumel describes this system for the flow of TCP and UDP packets, but does not explicitly disclose this system flow, wherein the communication device is "wireless," and the generation of "a token including a plurality of alphanumeric characters" and then included "as at least part of a network name" and then communicated and transmitted. However, Bouthemy discloses the token generation in Figures 3 and 4A, and Paragraph [0022], describing the generation of an ID, of alphanumeric data, wherein the domain name is part of the identified information, also of alphanumeric data, for storage and use of the stored records, while Figure 2 shows the routing of the messages using the tokens to mobile devices (wireless devices). It would further have been obvious to one of ordinary skill in the art to combine Bouthemy with Krumel, applying the known techniques regarding token (identifier) generation for storage, and transmission and communication to mobile devices, as motivated by Paragraph [0003], describing the efficient and high quality routing of messages (data, tokens).
But both fails to explicitly state regarding communicating the token across a cable; however Lighthart discloses this in Figures 2, 3, 4, and 7, showing the transmission through a system of a token (token-passing), onto a network cable and transmission line. At the time of the invention it would have been obvious to one of ordinary skill in the art to combine Lighthart and Krumel in view of Bouthemy, regarding the transmission system and network and steps of information (packets or token), as motivated by Col. 3 line 62 to Col. 4 line 19, Col. 5 line 50-58, describing the provision and use of low-cost token-passing in a system (obvious to use the system that passes data to pass tokens).

Regarding claim 2, Krumel in view of Bouthemy and Lighthart teaches as per claim 1, wherein the data packet generator device further comprises a first link communication device for receiving a token generated by the processing device and communicating the token, and wherein the data packet generator device further comprises a second link communication device for receiving the token and passing the token to the network communication cable (Krumel; Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).

Regarding claim 3, Krumel in view of Bouthemy and Lighthart teaches as per claim 1, further comprising a network communication port and a power supply, wherein the power supply receives power from the network communication port (Krumel; Figure 10 and Paragraph [0091] describe the power supply and the power supply connector between two ports).

Regarding claim 4, Krumel in view of Bouthemy and Lighthart teaches as per claim 3, wherein the network communication port is a Power over Ethernet port (Krumel; see [0045]; describes the Ethernet-type PHY controllers used).

Regarding claim 5, Krumel in view of Bouthemy and Lighthart teaches as per claim 1, wherein the network communication device includes a network communication hub (Krumel; Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm), specifically showing the network hub).

Regarding claim 6, Krumel in view of Bouthemy and Lighthart teaches as per claim 5, wherein the data packet generator further comprises a network communication port and an electronic gate, wherein the electronic gate selectively blocks data from passing between the communication hub and the network communication port (Krumel; Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).

Regarding claim 7, Krumel in view of Bouthemy and Lighthart teaches as per claim 6, wherein the network communication port is a terminal connector physically connected to a network cable (Krumel; Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).

Regarding claim 8, Krumel in view of Bouthemy and Lighthart teaches as per claim 1, wherein the network name is a service set identifier (SSID) according to an IEEE 802.11 protocol (Bouthemy; see Fig. 4A shows domain name).

Regarding claim 10, Krumel teaches a data packet generator device comprising: a data packet generator including a processing device programmed to generate (see Fig. 6 and [0067]); a pass-through device including at least two network communication ports, and a communication hub, the communication hub including electronics to pass network communications between the at least two network communication ports (see Figs. 1B, 3 and 6; show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm), specifically showing the network hub) ); and an isolation link configured to receive the token generated by the processing device and to communicate to the pass-through device (Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm), specifically showing the network hub)); Here Krumel describes this system for the flow of TCP and UDP packets, but does not explicitly disclose this system flow, wherein the communication device is "wireless," and the generation of "a token including a plurality of alphanumeric characters" and then included "as at least part of a network name" and then communicated and transmitted. However, Bouthemy discloses the token generation in Figures 3 and 4A, and Paragraph [0022], describing the generation of an ID, of alphanumeric data, wherein the domain name is part of the identified information, also of alphanumeric data, for storage and use of the stored records, while Figure 2 shows the routing of the messages using the tokens to mobile devices (wireless devices). It would further have been obvious to one of ordinary skill in the art to combine Bouthemy with Krumel, applying the known techniques regarding token (identifier) generation for storage, and transmission and communication to mobile devices, as motivated by Paragraph [0003], describing the efficient and high quality routing of messages (data, tokens).
But both fails to explicitly state regarding communicating the token; however Lighthart discloses this in Figures 2, 3, 4, and 7, showing the transmission through a system of a token (token-passing), onto a network cable and transmission line. At the time of the invention it would have been obvious to one of ordinary skill in the art to combine Lighthart and Krumel in view of Bouthemy, regarding the transmission system and network and steps of information (packets or token), as motivated by Col. 3 line 62 to Col. 4 line 19, Col. 5 line 50-58, describing the provision and use of low-cost token-passing in a system (obvious to use the system that passes data to pass tokens).

Regarding claim 11, Krumel in view of Bouthemy and Lighthart teaches as per claim 10, wherein the isolation link comprises first and second link communication devices that communicate using infrared light (Krumel; see Fig. 3, Alert LED).

Regarding claim 12, Krumel in view of Bouthemy and Lighthart teaches as per claim 11, further Krumel teaches wherein the first link communication device transmits the token and the second link communication device receives the transmission including the token (Krumel; Figures 1B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm), specifically showing the network hub).
Regarding claim 13, Krumel in view of Bouthemy and Lighthart teaches as per claim 11, further Krumel teaches wherein the first link communication device is a transmit-only device and the second link communication device is a receive-only device (Figures 1B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).
Regarding claim 14, Krumel in view of Bouthemy and Lighthart teaches as per claim 10, wherein the pass-through device further comprises an electronic gate that selectively passes network communication between the at least two network communication ports and blocks communications including the token from passing to at least one of the network communication ports" (Krumel; Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).

Regarding claim 15, Krumel in view of Bouthemy and Lighthart teaches as per claim 14, Krumel teaches wherein the electronic gate is arranged between the communication hub and the one of the network communication ports (Figures 1 B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).
Regarding claim 16, Krumel in view of Bouthemy and Lighthart teaches as per claim 10, Krumel teaches wherein at least one of the network communication ports is a Power over Ethernet port, adapted to receive electricity to power the data packet generator device (Figure 10 and Paragraph [0091] describe the power supply and the power supply connector between two ports; Paragraph [0045] describes the Ethernet-type PHY controllers used).
Regarding claim 17, Krumel in view of Bouthemy and Lighthart teaches as per claim 10, Krumel teaches "wherein the isolation link comprises at least two isolation links, and further comprising a second pass-through device, wherein a second of the isolation links communicates between the data packet generator and the second pass-through device" (Figures 1B, 3, and 6 show and describe the packet data that is transmitted through the system, and the structure of the system, and the flow of the packet for processing (host to core to filters to aggregator and alarm)).

	Regarding claim 18 is rejected under the same grounds as claims 1 and 10, wherein Claim 18 discloses an "electronic device" described in claims 1 and 10.
Regarding Claim 19 is rejected under the same grounds as claim 2, wherein Claim 19 discloses an "electronic device" described in claim 2.
Regarding Claim 20 is rejected under the same grounds as claim 11, wherein Claim 19 discloses an "electronic device" described in claim 11

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krumel (US Pub. No. 2006/0253903 A1) in view of Bouthemy et al. (US Pub. No. 2010/0167763 A1) and further in view of Lighthart et al. (US Patent No. 4,845,609) and further in view of Whitehead et al. (US Pub. No. 2006/0269066 A1).

Regarding claim 9, Krumel in view of Bouthemy and Lighthart teaches as per claim 1, wherein the token includes 32 alphanumeric characters, and wherein the token changes periodically (Bouthemy; see Fig. 3 and 4A and [0022]); but Krumel fails to teach regarding 32 32 alphanumeric characters; however Whitehead teaches in [0037] regarding an SSID is a 1 -32 byte alphanumerical name given to the encrypting/decrypting transceiver. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Whitehead with the teachings of Krumel in view of Bouthemy and Lighthart to make system more standardized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468